 ARA SERVICES, INCARA Services, Inc. and Local 1111, United Foodand Commercial Workers International Union,AFL-CIO. Case 22-CA-9914August 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAI.EUpon a charge filed on April 17, 1980, by Local1111, United Food and Commercial Workers Inter-national Union, AFL-CIO, herein called theUnion, and duly served on ARA Services, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 22, issued a complaintand notice of hearing on May 16, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 3,1980, following a Board election in Case 22-RC-8053, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April, 11, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On May 27, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On June 10, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 13, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowI Official notice is taken of the record in the representation proceed-ing, Case 22--RC-8053, as the term "record" is defined in Secs. 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Elecirosysrems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir 1969); Intertype Co. PenciL,. 269 F Supp 573(D.C Va 1967): Follerr Corp., 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir. 1968); Sec 9(d) of the NLRA, as amended251 NLRB No. 13Cause, and the Union filed a statement in supportof the General Counsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent contendsthat the Union's certification was invalid becausethe Board failed to grant a hearing with respect toallegations of union coercion and Board agent mis-conduct raised in its objections to the election. Re-spondent also contends that where Board agentmisconduct is alleged, it is a denial of due processfor the Regional Office in which the Board agent isemployed to investigate the conduct. It furtherargues that the Board summarily rejected its excep-tions to the Regional Director's Report on Objec-tions and its motion for reconsideration and, ac-cordingly, renews its exceptions and motion for re-consideration. The General Counsel contends thatall material issues have been previously decidedand there are no litigable issues of fact requiring ahearing. We agree with the General Counsel.Our review of the record herein, including therecord in Case 22-RC-8053, discloses that pursuantto a Stipulation for Certification Upon ConsentElection an election was conducted on January 11,1980. The tally showed 30 votes cast for and 28against the Union, with no challenged ballots. Re-spondent filed timely objections, alleging that theUnion threatened employees and that the Boardagent conducted the election so as to create the im-pression that the Union controlled the voting pro-cedure. On February 21, 1980, the Regional Direc-tor for Region 22 issued a report recommendingthat the objections be overruled and that a Certifi-cation of Representative issue. Respondent filed ex-ceptions to the Regional Director's Report on Ob-jections. On April 8, 1980, the Board adopted theRegional Director's findings and recommendationsand issued a Certification of Representative. Re-spondent filed a motion for reconsideration onApril 17, 1980. The Board denied Respondent'smotion on May 1, 1980.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engagedin the business of providing food and refreshmentservices at its Murray Hill, New Jersey, facility.During the past 12 months, Respondent derivedgross revenues exceeding $500,000 and purchasedand received goods and materials valued in excessof $50,000 directly from suppliers located outsidethe State of New Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDLocal 1111, United Food and CommercialWorkers International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time foodservice employees employed by the Employerat its 600 Mountain Avenue, Murrary Hill,New Jersey location, including general serviceSee Pimshurgh Plate Glass Co. NLR.B .313 !.S. 146, 16h2 (1941):Rules and Regulations of the Board, Secs. 102 7(f) and 102.69(c)employees, utility employees, waitresses, cash-iers, store room clerks, bakers' assistants, grillcooks and chefs, but excluding the secretaryand all other office clerical employees, profes-sional employees, managerial employees,guards, the hostess, the baker, the assistantmanagers and all other supervisors as definedin the Act.2. The certificationOn January 11, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 22, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on April 3,1980, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 8, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 11, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 11, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce. ARA SERVICES. INC.57V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, mak zs the following:CONCLUSIONS OF LAW1. ARA Services, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 1111, United Food and CommercialWorkers International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time food serv-ice employees employed by the Employer at its600 Mountain Avenue, Murray Hill, New ersey,location, including general service employees, util-ity employees, waitresses, cashiers, store roomclerks, bakers' assistants, grill cooks and chefs, butexcluding the secretary and all other office clericalemployees, professional employees, managerial em-ployees, guards, the hostess, the baker, the assistantmanagers and all other supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since April 3, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 11, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,ARA Services, Inc., Murray Hill, New Jersey, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 1111, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appro-priate unit:All full-time and regular part-time foodservice employees employed by the Employerat its 600 Mountain Avenue, Murray Hill,New Jersey location, including general serviceemployees, utility employees, waitresses, cash-iers, store room clerks, bakers' assistants, grillcooks and chefs, but excluding the secretaryand all other office clerical employees, profes-sional employees, managerial employees.guards, the hostess, the baker, the assistantmanagers and all other supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifARA SERVICES. INC. 57 58 DECISIONS OF NATIONALan understanding is reached, embody such under-standing in a signed agreement.(b) Post at 600 Mountain Avenue, Murray Hill,New Jersey, copies of the attached notice marked"Appendix."3Copies of said notice, on forms pro-vided by the Regional Director for Region 22,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 22,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.:' In the eent that this Order is enforced by a Judgmenlt of a UnitedState, Court of Appeals, the words in the notice reading Posted byOrder lf the National l.abor Relation BHoard" shall read Posted Pursu-anl to a Judgment of the United States Court of Appeals Fnforcing anOrder of the National Labor Relations Board"ILABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 1111, United Food and Commer-cial Workers International Union, AFL-CIO,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WIILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time foodservice employees employed by the Em-ployer at its 600 Mountain Avenue, MurrayHill, New Jersey location, including generalservice employees, utility employees, wait-resses, cashiers, store room clerks, bakers'assistants, grill cooks and chefs, but exclud-ing the secretary and all other office clericalemployees, professional employees, manage-rial employees, guards, the hostess, thebaker, the assistant managers and all othersupervisors as defined in the Act.ARA SERVICES, INC.